UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 23, 2014 (April 21, 2014) SEEN ON SCREEN TV INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 000-21812 (Commission File No.) 4017 Colby Avenue Everett, Washington98201 (Address of principal executive offices and Zip Code) 425-367-4668 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER INFORMATION. We are currently delinquent in our reporting obligations with the SEC.We have not filed reports for the periods ending October 31, 2013 - Form 10-K and January 31, 2014 - Form 10-Q. We are endeavoring to bring our reports current, however, we cannot advise you of a definitive time when the reports will be current.Our failure to be current in our reporting obligation with the SEC prevents broker-dealers from making a market in our common stock or disseminating quotations to the public.For more information relating to the foregoing we refer you to Reg. 15c2-11 of the Securities Exchange Act of 1934, as amended, and Reg. 144 of the Securities Act of 1933, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 21st day of April, 2014. SEEN ON SCREEN TV INC. BY: ANTOINE JARJOUR Antoine Jarjour Principal Executive Officer and Principal Financial Officer -2-
